Title: Drawing and Description of a Corn Shelling Machine, 17 October 1806
From: Jefferson, Thomas
To: 


                  
                                          
                            
                            
                        17 Oct. 1806
                     
                        
                  a Machine for shelling Indian corn, by Paul Pilsbury of Newbury port, Mass.
                  
                  [GRAPHIC IN MANUSCRIPT]
                  
                  
                     
                        a. a wooden frame for the Cylinder to work in
                        3. f. 5 I. long
                     
                     
                        
                        2  f. 7 I. high
                     
                  
                  b. a cylinder of 2. f. diam. 17. I. long. of white oak, set with small iron teeth to project out about ⅜ I. intersected, within 1⅛ I. of each other.
                  c. a gudgeon passing thro the center of the cylinder—of either wood or iron.
                  d. a crank or handle—wood or iron.
                  e. a semicircular bottom underneath the cylinder, made with wooden slats, which are set with small iron teeth, intersected, like those in the cylinder, & the slats placed so far apart as to let the shelled corn fall thro’ into a reciever at the bottom of the machine.
                  f. a flat piece of wood, placed at the top of the frame, at one end, to conduct the ears of corn in at one side of the cylinder, which after being shelled, the cobs pass out, at the other side. the side where the ears enter, is half an inch wider than the other where the Cob is discharged.
                  Two men can shell 100. bushels of Indian corn in a day with this machine turned by hand.
                  It may easily be fixed to be turned by water, or by a horse
                  
                  
                     Newbury port July 26. 1803.
                  
               